DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application 16/373,541 filed on 4/2/2019. Claims 1-20 were previously pending. Claims 1, 10, 14-16, and 20 were amended and claims 12-13, and 18-19 were canceled in the reply filed March 15, 2021. This action is final.

Response to Arguments
Regarding Applicant’s amendments made to the specification: Examiner confirms Applicant’s belief that Examiner intended to object to informalities in paragraph [0109]. Appropriate informalities have been corrected, and specification objections have been withdrawn.
Regarding Applicant’s argument starting on page 9 regarding claims 1-9: Examiner rejects claims 1-9 under 35 USC § 103 by modifying Wolter (U.S. Pat. No. 10,657,486) with Fisher (U.S. Pub. No. 2005/0207087) which teaches the amended claim language as shown below. Applicant’s amendments to overcome the rejection of claims 1-9 under 35 USC § 102 are now moot.
Regarding Applicant’s argument starting on page 10 regarding claims 10-11, 14-17, and 20: Applicant’s arguments filed with respect to the rejection made under 35 USC § 102 have been fully considered, but they are not persuasive.
Examiner maintains that in [Col. 20, Lines 3-18]; (Fig. 5, 506-508); Wolter does teaches that, in step 506, a first courier picks up a container from the pickup location (i.e. the container has been deployed from the first location).  The first courier then delivers the container to the public after the container has been deployed from the first location), the computing device sends, to a second courier device, a request for a second courier to pick up the container from the public transport vehicle at a vehicle location and deliver the container to the delivery location (i.e. receiving, by the controller, carrier transfer information and particular transportation information via a rerouting signal). In [Col. 19, Lines 28-49]; [Col. 19, Lines 50-55]; [Col. 20, Lines 37-40]; [Col. 22, Line 56 – Col. 23, Line 2]; Wolter teaches that the devices that make up this system and are described performing its processes are only shown as an example of one embodiment, and that the individual processes may be implemented on any suitable computer device.  This includes the smart container 112 device shown in (Fig. 2, 112) and described throughout Wolter’s disclosure.
Examiner maintains that applicant’s specific arguments regarding dependent claims 9 and 15 are also not persuasive for the same reasons listed above. In [Col. 19, Lines 28-49]; [Col. 19, Lines 50-55]; [Col. 20, Lines 37-40]; [Col. 22, Line 56 – Col. 23, Line 2]; Wolter teaches that the devices that make up this system and are described performing its processes are only shown as an example of one embodiment, and that the individual processes may be implemented on any suitable computer device.  This includes the smart container 112 device shown in (Fig. 2, 112) and described throughout Wolter’s disclosure.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 10-11, 14-17, and 20 are rejected under 35 U.S.C. 103 as being anticipated by Wolter (U.S. Patent No. US 10,657,486 B1).
Regarding the following Claim 10 limitations, Wolter, as shown, discloses the following limitations:
A method comprising: receiving, by an input device at a container having a base, a cover, and an interior, data including one or both of transfer information and transportation information; [See (Col. 21, Lines 38-40); (Fig. 7, 702); (Fig. 2, 112, 224); Here Wolter teaches an apparatus including a container having a base, a cover, and an interior. Wolter further teaches a computing device affixed to a container equipped with communication interface(s) and corresponding hardware to receive courier information, GPS information, address information, and recipient information.]
...determining, by a controller and based on the data, geographic route information associated with one or both of a first location and a destination location; [See (Col. 19, Lines 65-67); (Col. 20, Lines 1-2); (Fig. 2, 112, 220); (Fig. 5, 504); Here Wolter teaches a computing device capable of determining a transportation route between a pickup location and a delivery location.] [(Col. 19, Lines 50-55); Wolter further teaches that this process may be executed using any suitable computing device, which includes the computing device that is part of the container system.]
...communicating, by the controller, with a device located outside of the container to initiate a display indicating the transfer information at the device in response to a detected condition indicating movement of the container from the first location to a second location; [See (Fig. 2, 112, 220); (Col. 7, Lines 7-17); Here Wolter teaches a computing device capable of communicating its location and pickup/delivery information to a courier or recipient device based on detecting its own movement from one location to a second location.] [(Col. 20, Lines 37-40); 
... and after the container has been deployed from the first location: receiving, by the controller, carrier transfer information and particular transportation information via a rerouting signal; [See (Col. 21, Lines 38-40); (Fig. 7, 702); (Col. 20, Lines 41-44); (Fig. 6, 602); Here Wolter teaches the computing device affixed to the container receiving courier information and delivery location information.]
... determining, by the controller, a particular geographic route from a carrier destination location to the destination location based on the carrier transfer information and the particular transportation information; [See (Col. 19, Lines 65-67); (Col. 20, Lines 1-2); (Fig. 5, 504); (Col. 20, Lines 11-18); (Fig. 5, 508); (Col. 9, Lines 41-47); Here Wolter teaches the computing device affixed to the container determining a transportation route to use to make a delivery based on courier information and pickup and delivery information.]
... and communicating, by the controller, the carrier transfer information to the device in response to a detected location of the container indicating the carrier initial location; [See (Col. 20, Lines 11-18); (Fig. 5, 508); (Col. 9, Lines 41-47); Here Wolter teaches the computing device affixed to the container sending a courier device information regarding pickup and delivery location information.]
Regarding the following Claim 11 limitations, Wolter, as shown, discloses the following limitations:
a.	The method of claim 10, wherein the device includes a display screen attached to an external surface of the container, and further comprising deploying or instigating deployment of the container by the controller prior to the communicating; [See (Col. 13, Lines 30-33); (Col. 20, Lines 41-44); (Fig. 6, 602); Here Wolter teaches a display screen affixed to the exterior of the 
Regarding the following Claim 14 limitations, Wolter, as shown, discloses the following limitations:
a.	The method of claim 10, further comprising determining, by the controller, a particular geographic route from the first location to a carrier initial location in response to receiving carrier transfer information; [See (Col. 20, Lines 11-18); (Fig. 5, 508); (Col. 20, Lines 3-10); (Fig. 5, 506); (Col. 15, Lines 30-34); Here Wolter teaches the computing device affixed to the container determining route information from an initial pickup location to a transfer location where a secondary courier picks up the container. This determination is based on its receiving required delivery information, routing information, and courier information.]
Regarding the following Claim 15 limitations, Wolter, as shown, discloses the following limitations:
a.	The method of claim 10, wherein the method further comprises: determining, by the controller, an estimated arrival time of the container at a carrier destination location in response to the container being located at a carrier initial location; and wirelessly transmitting, by the controller, an indication of the estimated arrival time of the container to an electronic device; [See (Col. 3, Lines 5-12); (Col. 10, Lines 4-13); (Fig. 2, 224); (Col. 13, Lines 19-29); Here Wolter teaches the computing device affixed to the container calculating an estimated time of arrival based on the pickup location and delivery location, and transmitting the location and estimation to the recipient, sender and service provider on a continuous basis.]
Regarding the following Claim 16 limitations, Wolter, as shown, discloses the following limitations:
a.	A device storing instructions that, when executed, cause a processor to perform operations comprising: receiving, by an input device at a container having a base, a cover, and an interior, data including one or both of transfer information and transportation information; [See (Fig. 2, 112, 224);(Col. 13, Lines 19-22); (Col. 21, Lines 38-42); (Fig. 7, 702); (Col. 8, Lines 30-32); (Col. 9, 
b.	...determining, based on the data, geographic route information associated with one or both of a first location and a destination location; [See (Col. 19, Lines 65-67); (Col. 20, Lines 1-2); (Fig. 5, 504); Here Wolter teaches a computing device capable of determining a transportation route between a pickup location and a delivery location.] [(Col. 19, Lines 50-55); Wolter further teaches that this process may be executed using any suitable computing device, which includes the computing device that is part of the container system.]
c.	...communicating with a device located outside of the container to initiate a display indicating the transfer information at the device in response to a detected condition indicating movement of the container from the first location to a second location; [See (Col. 6, Line 67); (Col 7, Lines 1-16); Here Wolter teaches a computing device capable of communicating its location and pickup/delivery information to a courier or recipient device based on detecting its own movement from one location to a second location.] [(Col. 20, Lines 37-40); Wolter further teaches that this process may be executed using any suitable computing device, which includes the computing device that is part of the container system.]
Regarding the following Claim 17 limitations, Wolter, as shown, discloses the following limitations:
a.	The device of claim 16, wherein the device includes a display screen attached to an external surface of the container, and wherein the operations further comprise deploying or instigating deployment of the container prior to the communicating; [See (Col. 13, Lines 30-33); (Col. 20, Lines 41-44); (Fig. 6, 602); Here Wolter teaches a display screen affixed to the exterior of 
b.	... and after the container has been deployed from the first location: receiving carrier transfer information and particular transportation information via a rerouting signal; [(Col. 21, Lines 38-40); (Fig. 7, 702); (Col. 20, Lines 41-44); (Fig. 6, 602); Here Wolter teaches the computing device affixed to the container receiving courier information and delivery location information.]
c.	...after the container has been deployed from the first location: determining a particular geographic route from a carrier location to the destination location based on the carrier transfer information and the particular transportation information; [See (Col. 19, Lines 65-67); (Col. 20, Lines 1-2); (Fig. 5, 504); (Col. 20, Lines 11-18); (Fig. 5, 508); (Col. 9, Lines 41-47); Here Wolter teaches determining a transportation route to use to make a delivery based on courier information and pickup and delivery information.]
d.	... and communicating the carrier transfer information to the device in response to a detected location of the container indicating the carrier initial location; [See (Col. 20, Lines 11-18); (Fig. 5, 508); (Col. 9, Lines 41-47); Here Wolter teaches the computing device affixed to the container sending a courier device information regarding pickup and delivery location information.]
Regarding the following Claim 20 limitations, Wolter, as shown, discloses the following limitations:
a.	The device of claim 16, wherein: the geographic route information indicates a first geographic route from a carrier destination location to the destination location, and the operations further comprise determining a second geographic route from the first location to a carrier initial location in response to receiving carrier transfer information; [See (Col. 19, Lines 65-67); (Col. 20, Lines 1-2); (Fig. 5, 504); (Col. 20, Lines 11-18); (Fig. 5, 508); (Col. 20, Lines 3-10); (Fig. 5, 506); (Col. 15, Lines 30-34); Here Wolter teaches the computing device affixed to the container 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wolter (U.S. Patent No. US 10,657,486 B1) in view of Fisher (U.S. Pub. No. 2005/0207087).
Regarding the following Claim 1 limitations, Wolter, as shown, discloses the following limitations:
a.	An apparatus, comprising: a container comprising: a base; a cover; [See (Fig. 2); Here Wolter teaches an apparatus including a container having a base, and a cover.]
b.	... a lock adjustable between a first locked state and a first unlocked state, the lock configured to engage the cover while in the first locked state to prevent the cover from transitioning to an open state; [See [Col. 2, Lines 42-49]; [Col. 12, Lines 30-40]; [Col. 14, Lines 37-44]; (Fig. 2); Wolter teaches a closure of a smart container locked by a security mechanism 210, such as to prevent unauthorized access to a compartment inside the container (i.e. the lock configured to engage the cover while in the first locked state to prevent the cover from transitioning to an open state). Wolter further teaches this security mechanism 210 being locked and unlocked by the container when a code is received by the container via a unit interface, or by receiving a code over a network (i.e. a lock adjustable between a first locked state and a first unlocked state).]
c.	... and a controller disposed within the base, the controller electrically coupled to the lock ... the controller configured to adjust the lock between the first locked state and the first unlocked state; [See [Col. 2, Lines 42-49]; [Col. 12, Lines 30-40]; [Col. 14, Lines 37-44]; (Fig. 2); Wolter further teaches this security mechanism 210 being locked and unlocked by the container when a code is received by the container via a user interface, or by receiving a code over a network (i.e. a lock adjustable between a first locked state and a first unlocked state).]
d.	... and an input device coupled to the container and configured to receive data including one or both of transfer information and transportation information; [See (Fig. 2, 112, 224); (Col. 21, Lines 38-40); (Fig. 7, 702); (Col. 9, Lines 41-45); Here Wolter teaches a computing device affixed to a container equipped with communication interface(s) and corresponding hardware to receive courier information, GPS information, address information, and recipient information.] [Wolter discloses the following in regards to the steps recited in Fig. 7: FIG. 7 is a flow diagram illustrating an example process 700 for crowdsourced delivers using a container according to some implementations. In some examples, the process 700 may be executed at least in part by the container 112; (Col. 21, Lines 34-37)];
e.	...and a controller configured to: determine, based on the data, geographic route information associated with one or both of a first location and a destination location; [See (Col. 19, 65-Col. 20, 2); (Fig. 2, 112, 220); (Fig. 5, 504); Here Wolter teaches a computing device capable of determining a transportation route between a pickup location and a delivery location.] [(Col. 19, Lines 50-55); Wolter further teaches that this process may be executed using any suitable 
f.	...and a controller configured to: communicate with a device located outside of the container to initiate a display that indicates the transfer information at the device in response to a detected condition indicating movement of the container from the first location to a second location; [See (Fig. 2, 220); (Col. 21, Lines 16-26); (Fig. 6, 614, 616); (Col. 15, Lines 45-54); Here Wolter teaches a computing device capable of communicating its location and pickup/delivery information to a courier or recipient device based on detecting its own movement from one location to a second location.] [(Col. 20, Lines 37-40); Wolter further teaches that this process may be executed using any suitable computing device, which includes the computing device that is part of the container system.]
	Wolter does not, however Fisher does, disclose the following limitations: 
g.	... a locking bar coupled to the base and configured for attachment to anchor points, the locking bar adjustable between a second locked state and a second unlocked state; [See [0018]; (Fig. 1); (Fig. 16); Fisher teaches a holding member (i.e. a locking bar) attached to an electronic lock box apparatus (i.e. the base) that can be attached to fixed objects (i.e. anchor points).  Fisher further teaches that the holding member can be adjusted between a released position (i.e. unlocked state) and an unreleased position (i.e. locked state).]
h.	... and a controller disposed within the base, the controller electrically coupled to ... the locking bar, the controller configured ... to adjust the locking bar between the second locked state and the second unlocked state; [See [0018]; (Fig. 1); (Fig. 15-16); Fisher teaches a controller circuit (i.e. a controller) disposed within an electronic lock box apparatus (i.e. the base) configured to adjust the holding member between a released position (i.e. unlocked state) and an unreleased position (i.e. locked state).]
	It would have been obvious to one of ordinary skill in the art at the time of invention to combine the smart container of Wolter with the container mounting locking features of Fisher.  Wolter teaches mounting its smart container directly to a vehicle [Col. 2, Lines 28-33], but does not describe a means of doing so.  By implementing the container mounting locking features of Fisher, a first courier of Wolter would be able to, by a user interface, secure the smart container to a vehicle for transport and a second courier would be able to, by a user interface, remove the container from the vehicle.  This would ensure that the container is secured to a vehicle without the need of any large or costly receptacle device, while still providing easy retrieval of the container from the vehicle.
Regarding the following Claim 2 limitations, Wolter, as shown, discloses the following limitations:
a.	The apparatus of claim 1, wherein the container comprises a carrier container, wherein the device comprises a carrier device, wherein the condition indicates that the carrier container is located at a carrier location; [See (Fig. 2, 112); Here Wolter teaches an apparatus including a container and a device affixed to the container, each of which share a specific location.]
b.	...wherein the carrier device includes a display screen attached to an external surface of the carrier container; [See (Col. 13, Lines 30-33); (Fig. 2, 212); Here Wolter teaches a display screen affixed to the exterior of the container.]
c.	...wherein the controller is further configured to, prior to the communicating, deploy or instigate deployment of the carrier container and detect the condition; [See (Col. 20, Lines 41-50); (Fig. 6, 602); Here Wolter teaches the computing device affixed to the container initiating a 
Regarding the following Claim 3 limitations, Wolter, as shown, discloses the following limitations:
a.	The apparatus of claim 1, wherein the device comprises a carrier input device; [See (Fig. 1, 112); (Fig. 9, 908); Here Wolter teaches the computing device affixed to the container containing an input device.]
b.	...wherein the controller is further configured to, after deployment of the container: receive carrier transfer information and particular transportation information via a rerouting signal; [See (Col. 21, Lines 38-40); (Fig. 7, 702); (Col. 20, Lines 41-44); (Fig. 6, 602); Here Wolter teaches the computing device affixed to the container receiving courier information and delivery location information.  This is the first step after the container delivery process has been initiated.]
c.	...wherein the controller is further configured to, after deployment of the container: determine a particular geographic route from a carrier location to the destination location based on the carrier transfer information and the particular transportation information; [See (Col. 19, Lines 65-67); (Col. 20, Lines 1-2); (Fig. 5, 504); (Col. 20, Lines 11-18); (Fig. 5, 508); (Col. 9, Lines 41-47); Here Wolter teaches the computing device affixed to the container, after the container delivery process has been initiated, determining a transportation route to use to make a delivery based on courier information and pickup and delivery information.]
d.	...wherein the controller is further configured to, after deployment of the container: communicate the carrier transfer information to the carrier input device in response to a detected location of the container indicating the carrier location; 
Regarding the following Claim 4 limitations, Wolter, as shown, discloses the following limitations:
a.	The apparatus of claim 1, wherein the controller is further configured to receive the transfer information from an electronic device wirelessly via a transceiver; [See (Fig. 2, 224); (Col. 13, Lines 19-29); (Col. 20, Lines 19-22); Here Wolter teaches the computing device affixed to the container receiving location information via a wireless communication device.]
Regarding the following Claim 5 limitations, Wolter, as shown, discloses the following limitations:
a.	The apparatus of claim 1, wherein the geographic route information indicates a geographic route; [See (Col. 19, Lines 65-67); (Col. 20, Lines 1-2); (Fig. 5, 504); Here Wolter teaches routing information indicating a route between two locations.]
b.	...wherein: if a carrier destination location is a different location than the destination location, the controller is further configured to deploy or instigate deployment of the container from the carrier destination location along the geographic route toward the destination location; [See (Col. 20, Lines 11-18); (Fig. 5, 508); Here Wolter teaches the computing device affixed to the container determining routing for the overall delivery, as well as determining routing for each segment in which a different courier handles the container along the route.]
Regarding the following Claim 6 limitations, Wolter, as shown, discloses the following limitations:
a.	The apparatus of claim 1, wherein the device includes a wireless user device distinct from the container; [See (Col. 5, Lines 33-36); (Fig. 9, 128, 906); (Fig. 1, 122); Here Wolter teaches wireless courier devices being used to communicate with the container apparatus.]
Regarding the following Claim 7 limitations, Wolter, as shown, discloses the following limitations:
a.	The apparatus of claim 1, wherein: the geographic route information indicates a first geographic route from a carrier destination location to the destination location; [See (Col. 19, Lines 65-67); (Col. 20, Lines 1-2); (Fig. 5, 504); Here Wolter teaches the computing device affixed 
b.	...the controller is further configured to determine a second geographic route from the first location to a carrier initial location in response to receipt of carrier transfer information; [See (Col. 20, Lines 11-18); (Fig. 5, 508); (Col. 20, Lines 3-10); (Fig. 5, 506); (Col. 15, Lines 30-34); Here Wolter teaches the computing device affixed to the container determining route information from an initial pickup location to a transfer location where a secondary courier picks up the container. This determination is based on its receiving required delivery information, routing information, and courier information.]
Regarding the following Claim 8 limitations, Wolter, as shown, discloses the following limitations:
a.	The apparatus of claim 1, wherein the controller is further configured to: determine a current location of the container after the container has been deployed from a carrier initial location; and wirelessly transmit an indication of the current location to an electronic device external to or detached from the container; [See (Col. 20, Lines 11-18); (Fig. 5, 508); (Fig. 2, 224); (Col. 13, Lines 19-29); Here Wolter teaches the computing device affixed to the container determining the container's location while on its route and sending its location to a second courier device for pickup.]
Regarding the following Claim 9 limitations, Wolter, as shown, discloses the following limitations:
a.	The apparatus of claim 1, wherein the controller is further configured to: determine an estimated arrival time of the container at a carrier destination location in response to the container being located at a carrier initial location; and wirelessly transmit an indication of the estimated arrival time of the container to an electronic device; [See (Col. 3, Lines 5-12); (Col. 10, Lines 4-13); (Fig. 2, 224); (Col. 13, Lines 19-29); Here Wolter teaches the computing device affixed to the container calculating an estimated time of arrival based on the pickup location and delivery 

Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHANNON CAMPBELL can be reached at (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/C.G./
Examiner, Art Unit 3628       
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628